                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-441-NYW

Hi-Tech Dent Removal, Inc., an Illinois corporation
      Plaintiff,
v.

Ergash Akhatov, an individual
Semurg Dent Removal, Inc., a Colorado corporation
       Defendants.


        DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR REMAND


       Defendants Ergash Akhatov (“Mr. Akhatov”) and Semurg Dent Removal Inc.

(“Semurg”), through undersigned counsel, request that the Court dismiss the Motion for

Remand, and in support states:

                                                Argument

       Plaintiff argues that the plain language of 28 U.S.C. 1441(b)(2) bars the removal of the

case to federal court. However, Defendants plan to add a federal counterclaim under FICA (see

Exhibit 1), which will give the District Court federal subject matter jurisdiction under 28 U.S.C.

§ 1331 and supplemental jurisdiction over the state court claims.

       The forum defendant rule, which Plaintiff relies on, is a procedural rule and is not

jurisdictional. Durbin v. Yellow Transp., 624 F.Supp.2d 1303, 1304 (D. Kan. 2009). In Durbin,

the court held that “[t]he majority of the circuits have ruled that the forum defendant rule is

procedural, not jurisdictional.” Id. (citing Hurley v. Motor Coach Indus. Inc.,222 F.3d 377, 379

(7th Cir.2000); Korea Exch. Bank v. Trackwise Sales Corp., 66 F.3d 46, 50 (3d Cir.1995); In re

Shell Oil Co., 932 F.2d 1518, 1522 (5th Cir.1991); Farm Constr. Serv. v. Fudge, 831 F.2d 18,
21–22 (1st Cir.1987); Woodward v. D.H. Overmyer Co., 428 F.2d 880, 882 (2d

Cir.1970); Handley–Mack Co. v. Godchaux Sugar Co., 2 F.2d 435, 437 (6th Cir.1924)).

       The Tenth Circuit has also held that the forum defendant rule is procedural in Am. Oil Co.

v. McMullin, 433 F.2d 1091, 1094 (10th Cir. 1970). Although in this case the Tenth Circuit was

addressing a waiver of removal, and not a Motion for Remand like the instant case, the mere fact

that the Court found the rule waivable shows that it is not a jurisdictional requirement, but rather

a procedural one. Because the rule is a procedural bar, it may be waived sua sponte by the court.

       The U.S. Supreme Court has held that a case may be removed to federal court even after

an order to remand has been made. Fritzlen v. Boatmen’s Bank, 212 U.S. 364, 372 (1909).

Because the Defendant will be adding a federal counterclaim under FICA (see Defendants’

Answer Pending Motion to Dismiss and Motion for Remand), if this case is remanded it will be

removed for a second time when those counterclaims are plead. In the interests of judicial

economy, the case should remain in federal court and the procedural issue of the forum

defendant rule should be waived sua sponte.

       WHEREFORE, Defendants requests that the Court deny the Motion for Remand, and

grant Defendants such further relief as the Court deems just and proper.

                                                                                  s/ Tyler Jeffery
                                                         Tyler Jeffery, Esq., Atty. Reg. #: 48460
                                                        Kishinevsky & Raykin, Attorneys at Law
                                                              2851 South Parker Road, Suite 150
                                                                               Aurora, CO 80014
                                                                        Attorney for Defendants




                                                 2
                                CERTIFICATE OF SERVICE

I hereby certify that on this the 3rd day of April 2019, I electronically filed the foregoing
DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR REMAND with the Clerk
of Court using the CMF/ECF system, which will send electronic notification of this filing to all
entered parties.

Robert T. Hoban
Keenan M. Jones
Darren B. Kaplan
Hoban Law Group
730 17th St., Suite 420
Denver, CO 80202
bob@hoban.law
keenan@hoban.law
darren.kaplan@hoban.law

ATTORNEYS FOR PLAINTIFF


                                                                                 s/ Tyler Jeffery
                                                        Tyler Jeffery, Esq., Atty. Reg. #: 48460
                                                       Kishinevsky & Raykin, Attorneys at Law
                                                             2851 South Parker Road, Suite 150
                                                                              Aurora, CO 80014
                                                                     Telephone: (720) 748-8888
                                                           E-mail: tyler@coloradolawteam.com
                                                                        Attorney for Defendants




                                                3
